UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ADRIENNE WRIGHT, et al.,             )
                                     )
                  Plaintiffs,        )
        v.                           )
                                     )  Civil Action No. 11-0384 (AK)
DISTRICT OF COLUMBIA,               )
                                     )
                  Defendant.         )
____________________________________)


                                 MEMORANDUM OPINION

       On January 11, 2012, the undersigned granted-in-part and denied-in-part Plaintiffs’

Adrienne Wright, et al. (“Plaintiffs”) Motion for Summary Judgment [16] in which Plaintiffs

requested attorney fees and costs for work in an administrative action under the Individuals with

Disabilities in Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq. (Order, Jan. 11, 2012 [20].)

Pending before the undersigned is Plaintiffs’ Motion for Attorneys Fees and Costs [21].

Defendant District of Columbia (“Defendant” or “the District”) opposes Plaintiffs’ Motion for

Attorneys Fees and Costs [22]. For the reasons set forth below, Plaintiffs’ Motion will be

granted-in-part and denied-in-part.



                                      I. BACKGROUND

       Adrienne Wright is the parent of a minor child who prevailed in an administrative action

brought against the District of Columbia Public Schools (“DCPS”) pursuant to the IDEA. (See

Hearing Officer’s Decision [16-5].) For work in the administrative action, Plaintiffs submitted to



                                               -1-
DCPS four invoices for attorneys fees and costs totaling $62,563.18. DCPS paid Plaintiffs

$43,207.33 of the requested amount, and Plaintiffs filed suit in this Court for the remaining

$19,355.85, plus prejudgment interest. In the January 11, 2012 Order, the undersigned awarded

Plaintiffs $6,366.15 and denied their request for prejudgment interest.

       In the current proceeding, Plaintiffs seek attorneys fees and costs incurred in adjudicating

the fee dispute in this Court. This is often known as requesting “fees on fees.” See Kaseman v.

District of Columbia, 444 F.3d 637, 640 (D.D.C. 2006). Plaintiffs cite 42.7 hours for Elizabeth

Jester (“Jester”), Plaintiffs’ attorney, and 0.7 hours for Mary Williams (“Williams”), Jester’s

paralegal. (See Pls.’ Mot. for Attorney Fees, Ex. 1 [21-4].) Jester’s normal hourly rate is

$450.00 per hour and Williams’ normal hourly rate at $125.00. (See id.) Thus far, Defendant

has not paid any invoices for fees on fees. Plaintiffs request $18,897.50 in attorney fees and

$503.33 in costs for a total of $19,400.83. (Id.)



                                         II. ANALYSIS

       A. Plaintiffs are entitled to fees on fees

       The IDEA allows attorney fees to be collected when the plaintiff is the “prevailing party”

20 U.S.C. § 1415(i)(3)(B). Here, the parties disagree about whether Plaintiffs were the

prevailing party when the undersigned awarded Plaintiffs attorneys fees and costs for work in the

underlying administrative action. (Pls.’ Mot. at 2; Def.’s Opp. at 3.) This is a false argument.

The question for determining prevailing party status for fees-on-fees is whether Plaintiffs

prevailed at the administrative level, and this Court has already found that they did. See

Kaseman v. District of Columbia, 444 F.3d 637, 640 (D.D.C. 2006) (“[p]arties who prevail at the


                                                -2-
administrative level can also recover fees-on-fees, as our general rule is that the court may award

additional fees for ‘time reasonably devoted to obtaining attorneys fees’”) (citing Envtl. Def.

Fund v. EPA, 672 F.2d 42, 62 (D.C. Cir. 1982). Accordingly, Plaintiffs are entitled to recover

fees-on-fees.

       B. Number of Hours

       Plaintiffs note that Defendant does not challenge specific time entries in Defendant’s

Opposition, (Pls.’ Reply [23] at 1, n. 1); however, Defendant also has not paid Plaintiffs for the

time logged, and therefore has not conceded that Plaintiffs’ time entries are reasonable. The

undersigned finds that a number of time entries are not reasonable and do not need to be

reimbursed.

       First, on May 24, 2012, Tasha Hardy (“Hardy”) entered her appearance in the case for the

District. Plaintiffs seek 0.20 hours for “[r]eview Entry of Apperance [sic] from T. Hardy, Esq.,

AAG.” Plaintiffs’ time entry from May 20, 2012 indicates that Jester spoke to Hardy on the

phone on that date, so Jester already had knowledge that Hardy was the new lawyer for the

District and did not need to review Hardy’s Entry of Appearance. The time entry on May 24,

2012 is not reimbursable.

       Second, Plaintiffs’ final five time entries relate to the request for fees-on-fees. On March

4, 2012, April 4, 2012 and April 25, 2012, Plaintiffs’ entries involve correspondence from Jester

to Hardy about the possibility of settling the claim for fees-on-fees. (See Pls.’ Reply, Exs. 1-3.)

On May 25 and 26, Plaintiffs’ entries involve drafting and finalizing the pending Motion for

Attorneys Fees and Costs. Receiving fees for the drafting of the pending Motion amounts to

“fees-on-fees-on-fees.” Plaintiffs are entitled to fees incurred during the adjudication of the due


                                                 -3-
process complaint and for fees incurred in obtaining the reimbursement of those fees. However,

receiving “fees on fees on fees” is too attenuated from the adjudication of the due process

complaint to be reimbursable. Plaintiffs’ time entries are reduced by 3.9 hours.

       Noting the preceding deductions, Plaintiffs are entitled to 38.6 hours for Jester and 0.7

hours for Williams.

       C. Hourly Rate

       In the January 11, 2012 Order, the Court found that Plaintiffs were entitled to an hourly

rate of three-quarters of the Laffey Matrix for work related to the administrative due process

complaint. (Order, Jan. 11, 2012 at 7.) For a lawyer with over 20 years of experience, like

Jester, the awarded hourly rates were $348.75 and $356.25 per hour. (Id. at 8.)1 This rate

reflected Jester’s knowledge of IDEA law and administrative proceedings and the level of

complexity of the underlying lawsuit. (Id. at 6.)

       A “reasonable” hourly rate shall be based on rates prevailing in the community and the

burden is on Plaintiffs to show the reasonableness of any rate. 20 U.S.C. § 1415(i)(3)(c);

Covington v. District of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995). Plaintiffs request

hourly rates according to the Laffey Matrix, which was created to follow rates charged by

litigators who practice complex federal litigation in the District of Columbia and are presumptive

maximum rates for such litigation. Laffey v. Northwest Airlines, Inc. 572 F. Supp. 354, 374

(D.D.C. 1983) aff’d in part, rev’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984) (“the

relevant legal market in this action is complex employment discrimination litigation”). Where



       1
         See U.S. Attorney’s Office - District of Columbia, Laffey Matrix – 2003-2012,
http://www.justice.gov/usao/dc/divisions/civil_Laffey_Matrix_2003-2012.pdf.

                                                -4-
the federal litigation is not particularly complex, the plaintiff is not entitled to the full Laffey

rates. See Rooths v. District of Columbia, No. 09-cv-0492, 2011 WL 3529292, at *6 (D.D.C.

Aug. 9, 2011).

        In determining the rate for “fees-on-fees,” the undersigned has previously held that “fee

litigation is not complex federal litigation and does not necessarily entail specialized expertise

and experience.” Smith v. District of Columbia, No. 02-cv-373, 2005 WL 914773 at *3 (D.D.C.

Apr. 18, 2005) (awarding Plaintiff’s counsel an hourly rate of $250 for fees-on-fees litigation).

In contrast, the undersigned’s January 11, 2012 Order noted that administrative proceedings

under IDEA do require specialized expertise and experience. (See Pls.’ Mot. for Attorney Fees,

Ex. 1.) Following these two prior decisions, the hourly rate for fee litigation should be less than

the rate for work in the underlying administrative proceeding. Furthermore, Plaintiffs have not

demonstrated the complexity of the fee litigation. Accordingly, the undersigned holds that

Plaintiffs are entitled to half of the applicable rate under the Laffey Matrix, or $237.50 per hour

for work prior to June 1, 2011 and $247.50 for work on or after June 1, 2011.2

        Williams, Jester’s paralegal, is entitled to an hourly rate of $140.00 per hour under the

Laffey Matrix. Williams prepared the attorney fee invoice for the Motion for Attorney Fees. In

the January 11, 2012 Order, the undersigned awarded Williams three-quarters of the Laffey rate.


        2
         On April 19, 2011, Judge Huvelle held a status conference that the parties attended in
person. (Minute Entry, April 19, 2011.) On that date, Plaintiffs seek 1.80 hours under “[t]ravel
to court hearing” at the rate of $250.00 per hour. (Pls.’ Mot. for Attorney Fees, Ex. 1 at 2.)
Travel time is generally compensated at half of the normal hourly rate. Bucher v. District of
Columbia, 777 F. Supp. 2d 69, 77 (D.D.C. 2011); but see Thomas ex rel. A.T. v. District of
Columbia, No. 03-cv-1791, 2007 WL 891367 at *13 (D.D.C. Mar. 22, 2007) (reducing attorney’s
hourly rate from $360.00 per hour to $160.00 per hour for travel time). Because the undersigned
finds that the relevant hourly rate for Jester would be $237.50 per hour, Jester’s travel time will
be reimbursed at $118.75 per hour.

                                                   -5-
Because Williams’ work in this case is the same type of work done previously, the Court will

award Williams three-quarter of the Laffey rate here, or $105.00 per hour.

       D. Calculation

       After making the above modifications, Jester logged 24.9 hours prior to June 1, 2011 for

which half of the relevant hourly rate under the Laffey Matrix is $237.50 per hour. Jester logged

11.9 hours on or after June 1, 2011, for which half of the relevant hourly rate under the Laffey

Matrix is $247.50 per hour. Williams logged 0.7 hours after June 1, 2011 for which three-

quarters of the relevant hourly rate under the Laffey Matrix is $105.00 per hour. Finally, Jester

logged 1.8 hours of travel time at half of the hourly rate otherwise awarded, equaling $118.75 per

hour. The total amount Plaintiffs are entitled to for attorneys’ fees is $9,146.25.

       E. Costs

       Plaintiffs log $350.00 as reimbursement for the “Complaint Filing Fee.” (Compl.; Pl.’s

Mot. for Attorney Fees, Ex. 4 at 3.) Plaintiffs also request reimbursement of $100.00 in total for

Service of Process Fees on the Mayor and the Attorney General. (Pls.’ Supplemental Motion

[24].) Plaintiff will be granted those fees. See LCvR 54.1(d) (costs of service of summons and

complaint are costs taxable by the clerk) Lillbask ex rel. Mauclaire v. Connecticut Dept. of

Educ., No. 3:97-cv-1202, 2006 WL 752872 (D. Conn. Mar. 17, 2006) (granting costs for filing

fee and service of process).

       Plaintiffs are also granted fax and copying costs at $0.15 per page and mileage at $0.558

per mile. Based on Jester’s time sheets, these costs total $48.89. Finally, Plaintiffs request $4.00

for Jester’s parking meter during the hearing before the undersigned and $0.44 in postage.




                                                 -6-
Plaintiffs are granted parking fees of $4.00 and $0.44 in postage. Accordingly, Plaintiffs are

entitled to $503.33 in costs.



                                      III. CONCLUSION

       For the above reasons, Plaintiffs’ Motion for Attorneys Fees and Costs will be granted-in-

part and denied-in-part. Plaintiffs will be awarded $9,649.58.




DATE: August 10, 2012                                                      /s/

                                                      ALAN KAY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -7-